Per Curiam:
When, the purchase of a chattel is in good faith and for a valuable consideration, it is not essentially necessary in all cases that there be an immediate and actual change of possession, in order to protect it against the creditors of the vendor. Such change of possession only is required as the nature and character of the property, and the relation and situation of the parties to the property, make reasonable. The evidence fails to establish any legal fraud in this case. Whether there was actual fraud was a question of fact for the jury. It was properly submitted to them.
Judgment affirmed.